Title: Thomas Jefferson to Samuel P. Parsons, 19 April 1814
From: Jefferson, Thomas
To: Parsons, Samuel P.


          Sir Monticello Apr. 19. 14.
          Your letter of Mar. 16. was recieved on the 12th inst. only, & the corn-drill arrived at the same time by a boat. possessing already one of Martin’s drills, this will be returned in the same way it came. for this reason as well as because you ask my opinion, I shall go into explanations. your’s came without the pieces which go into
			 the 3. mortises having chains appended to them: but I presume the foremost was the helve,  either with or without a small hoe for opening the furrow, and the 2. hinder ones carrying mould boards to cover the seed. these Martin’s has also, so that for opening & covering the furrow they are equal. but his has other valuable advantages over yours, in it’s present state.
          1. your’s has it’s buckets cut into the solid of the axle, adapted solely to the size of grains of corn, & the distances for dropping them. his has shifting bands of tape or leather, with sets of metal buckets to each, adapted to seed of every size from the turnip to the pea: and one size larger would do for corn.
          2. his has a single wheel only, as light as a cotton spinning wheel, about 2.f. distant from the beam, turning an axis not bigger than the wrist, with a broken joint in that axis enabling the wheel to mount over stones & moderate stumps without interrupting the motion of the buckets. it depends on it’s 3. legs for steady motion on the ground, & these with a clevis regulate the depth of the furrows.
          3. his whole machine does not weigh as much as the beam of yours. a man may draw his. I used it however with a little Jenny or mule.
          4. his costs 8. Dollars, yours 18.D.
          His may be made easily improved so as to sow several rows, at given distances, at the same time. but so might your’s, by lengthening the axis & digging different circles of buckets round it. it would be easy too to vary your buckets with the size of the seed, by digging, in the axis, square mortises instead of buckets, and filling these with plugs of wood, in different sets, each plug having a bucket dug into it, proportioned to the size of the seed. the distance of dropping too might be varied by making the mortises of each circle close to each other, & filling occasionally those not wanted with blank plugs. still it would have no advantage over Martin’s, and would be heavier & dearer: and possessing as I before observed one of these, yours would be of no utility to me. the expence of
			 bringing and returning it shall be mine. Accept
			 the tender of my best wishes & respects.
          Th:
            Jefferson
         